DETAILED ACTION
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouche et al. US 9,425097 B1 in view of Oka et al. US 2013/0084714 A1.
Regarding claims 1, 5-7 and 12-15, Bouche discloses:
depositing SiOC (401, SiOC) on two or more different surfaces of a substrate comprising:
providing a substrate comprising a first surface (105, amouphous Si Mx layer) and a second surface (101, SiO2), wherein the first surface comprises a different material from the second surface (Figs. 4A/4B).
Fukushima does not disclose:
a plasma enhanced atomic layer deposition (PEALD) process for depositing SiOC,
conducting two or more deposition cycles comprising alternately and sequentially contacting the substrate with a first precursor comprising silicon and a second plasma reactant.
Oka discloses a publication from a similar field of endeavor in which:
a plasma enhanced atomic layer deposition (PEALD) process for depositing SiOC,
conducting two or more deposition cycles (para 0051) comprising alternately and sequentially contacting the substrate with a first precursor comprising silicon and a second plasma reactant (i.e. Figs. 2 and/or 3).
.

Allowable Subject Matter
Claims 2-4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 2 stating “wherein the first surface is a metal surface and the second surface is a dielectric surface”; of claim 8; and of claim 11 stating “wherein the first precursor is MPTMS and the second reactant comprises Ar/H2 plasma”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 16-21 are allowed.
The following is an examiner' s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 16 stating “depositing a SiOC thin film on both a first dielectric surface of a substrate and a second metal surface of the same substrate comprising two or more deposition cycles comprising alternately and sequentially contacting the substrate with a first reactant comprising silicon and a second plasma reactant that does not comprise oxygen species”; and of claim 19 stating “depositing SiOC on a first surface of a substrate comprising Si02 and a second surface of the substrate comprising W, the process comprising two or deposition cycles comprising in sequence: contacting the substrate with a first reactant comprising MPTMS; contacting the substrate with a purge gas; contacting the substrate with Ar/H2 plasma; and contacting the substrate with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894